Case 1:18-cv-23854-JEM Document 31 Entered on FLSD Docket 07/03/2019 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

     CESAR PINEDA, individually and on
     behalf of a class of others similarly situated          CASE NO.: 18-CV-23854-JEM

             Plaintiff,

     v.

     TELECLARO, LLC

           Defendants.
     __________________________________/

                                NOTICE OF TAKING DEPOSITION

            PLEASE TAKE NOTICE that the Defendant, by and through the undersigned
     attorney, will take the deposition of:

             NAME:           Cesar Pineda

             DATE:           July 30, 2019

             TIME:           11:00 AM

             PLACE:          Legal Edge Services
                             701 Brickell Avenue
                             Ste. 1550
                             Miami, FL 33131

             Upon oral examinations, before a reporter from Legal Edge Services, Notary Public, in
     and for the State of Florida at Large, or some other officer duly authorized by law to take
     depositions. The deposition will continue from day to day until completed. The deposition is
     being taken for the purpose of discovery, for use at trial, or both of the foregoing, or for such
     other purposes as are permitted under the applicable and governing rules.


     Respectfully submitted this 3rd day of July, 2019.
                                                             By: /s/ Nataline Garcia       .
                                                             Nataline Garcia
                                                             FBN: 1007959
                                                             Email: NGarcia@raygarcialaw.com
                                                             Law Office of Ray Garcia, P.A.
                                                             Attorney for Defendant, TELECLARO,
                                                             LLC
                                                             14850 SW 26th Street, Suite 204
                                                             Miami, Florida 33185
                                                             Telephone: (305) 227-4030
                                                             Fax: (305) 223-9811
